The expression in our opinion that the record implies that the payments made were for interest on the entire principal may be misleading. We should have said that this fact clearly appears. The judge found that all the interest due on the entire purchase money on each tract was paid to January 1, 1887, and proceeds to specify the several annual payments which were each for precisely the amount requisite to pay the current interest on the entire principal. This state of the evidence does not leave any room for a different appropriation of the payments.
The motion is overruled.
Overruled.